Case 1:19-cv-02462-JMS-DLP Document 22-2 Filed 08/22/19 Page 1 of 6 PageID #: 151



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


                                             )
  JOHN M. KLUGE,                             )
                                             )
                  Plaintiff,                 )
                                             )
  v.                                         )          Case No. 1:19-cv-02462-JMS-DLP
                                             )
  BROWNSBURG COMMUNITY                       )
  SCHOOL CORPORATION,                        )
  JAMES SNAPP, Superintendent of             )
  Brownsburg Community School                )
  Corporation, in his official capacity,     )
  PHIL UTTERBACK, President of the           )
  Brownsburg Community School                )
  Corporation School Board, in his           )
  official capacity,                         )
  JODI GORDON, Human Resources               )
  Director of Brownsburg Community School )
  Corporation, in her official capacity, and )
  BRET DAGHE, Principal of Brownsburg )
  Community School Corporation High          )
  School, in his official capacity,          )
                                             )
                  Defendants.                )


                  DECLARATION OF LAURA SUCEC IN SUPPORT OF
        INDIANA YOUTH GROUP, INC.’S MOTION TO INTERVENE AS A DEFENDANT

  I, Laura Sucec, declare as follows:

           1.      I am the mother of Aidyn Sucec, a student in Plaintiff John Kluge’s orchestra class

  during the 2017–2018 school year. I am an Indiana resident over eighteen (18) years of age, and

  make this declaration based on my own personal knowledge. If called as a witness, I could and

  would testify competently as to the matters set forth herein.

           2.      I submit this declaration in support of Indiana Youth Group, Inc.’s (“IYG”) motion

  to intervene.

  DC: 7101378-14
Case 1:19-cv-02462-JMS-DLP Document 22-2 Filed 08/22/19 Page 2 of 6 PageID #: 152




          Aidyn’s Experience at Brownsburg High School

          3.      Aidyn, who is currently 16 years old, came out to me as transgender in middle

  school toward the end of his eighth grade year. Aidyn has been dealing with anxiety and

  depression since he was in the second grade. During the spring of 2017, Aidyn was diagnosed

  with gender dysphoria—significant distress that is caused by a discrepancy between a person’s

  gender identity and that person’s sex assigned at birth. Aidyn received, and continues to receive,

  appropriate treatment by medical professionals.

          4.      After coming out as transgender, Aidyn began taking steps to socially transition,

  including, as relevant here, using a name and pronouns that match his gender. As a result of living

  and expressing himself as the person he is in all aspects of life, Aidyn’s emotional well-being has

  improved noticeably.

          5.      During the summer before Aidyn’s freshman year, I approached the administration

  at Brownsburg High School to change his name and gender in the school’s database. I wanted his

  new teachers to be introduced to him as Aidyn to ensure that he would have a positive and healthy

  introduction to high school.

          6.      In accordance with the school’s request, I submitted two letters in June 2017 to

  BCSC to request a change to Aidyn’s records in order to correct his name to Aidyn and gender to

  male. One of the letters I submitted was from myself, and one was from Aidyn’s medical provider.

  The school contacted me to let me know that the name change had been accepted, effective prior

  to the start of the school year.

          7.      Most of Aidyn’s teachers and administrators at Brownsburg High School were

  supportive of his transition and name change. For instance, Aidyn’s French teacher, who had

  previously worked with Aidyn in middle school, made a point to let Aidyn know that she supported



                                                    2
Case 1:19-cv-02462-JMS-DLP Document 22-2 Filed 08/22/19 Page 3 of 6 PageID #: 153



  him. In addition, the school changed the welcome message in the school’s online system so that

  it read “Welcome Aidyn.”

         8.      Plaintiff John Kluge was the exception. Aidyn informed me that Mr. Kluge referred

  to Aidyn by only his last name—calling him “Sucec” in class. Often, Mr. Kluge would avoid

  calling him by any name at all. Mr. Kluge also avoided using pronouns with Aidyn altogether.

  Aidyn explained to me that this behavior was in stark contrast to how Mr. Kluge treated his

  students who are not transgender, whom he would sometimes refer to either by their first names

  (particularly in the extra-curricular environment) or as “Mr./Ms. [Last Name].”

         9.      During middle school, Aidyn absolutely loved orchestra.          But being treated

  differently from his non-transgender classmates made Aidyn miserable because he felt as if Mr.

  Kluge was refusing to acknowledge his personhood and identity.           Given his daily negative

  interactions with Mr. Kluge and the anxiety it caused Aidyn, he decided to stop taking orchestra

  despite having played the violin for years. Seeing Aidyn treated this way and watching him decide

  to stop playing an instrument that brought him joy made me very upset.

         10.     I am frustrated and hurt that Mr. Kluge feels that he has the right to deride and

  humiliate a student for his identity, depriving Aidyn of his dignity and humanity in front of his

  peers. I likewise am frustrated that Mr. Kluge refuses to acknowledge the medical consensus about

  gender dysphoria; the fact that his transgender students may be receiving treatment in accordance

  with medical standards of care; and that Mr. Kluge’s own behavior could cause or exacerbate the

  distress often experienced by transgender young people when they are rejected and dismissed for

  who they are. Additionally, I am hurt that Mr. Kluge apparently believes he can supersede the

  decisions that I make about the way that I support and care for my child. By refusing to call Aidyn




                                                  3
Case 1:19-cv-02462-JMS-DLP Document 22-2 Filed 08/22/19 Page 4 of 6 PageID #: 154



  by his name, Mr. Kluge is not only disrespecting Aidyn and causing other students discomfort, but

  he also is telling me that he knows better than I what is in my child’s best interest.

         11.       Mr. Kluge’s inflammatory comments about transgender people have exposed

  Aidyn and other transgender students to hostility from some members of our community.

  Transgender youth, such as Aidyn, are trying to establish their place in the world, and that is

  difficult enough even in a supportive, welcoming environment. Mr. Kluge made Brownsburg High

  School the opposite of that for Aidyn: in treating Aidyn differently from non-transgender students,

  Mr. Kluge exposed Aidyn’s transgender status to the entire school community and made a private

  matter public.

         12.       The controversy following Mr. Kluge’s resignation and the harassment and

  bullying that Aidyn suffered at the beginning of the 2018–2019 school year was too much for

  Aidyn to handle. He no longer wanted to attend Brownsburg High School, and we made the

  decision to withdraw him from the school.

         13.       During the 2018–2019 school year, Aidyn attended Indiana Agriculture and

  Technology School, a charter school where he has done much better, both emotionally and

  academically. He is a high achieving student and on track to graduate early. He is optimistic about

  his future as he contemplates which colleges he will apply to after graduation.

         14.       Almost everyone Aidyn interacts with accepts him for who he is, refers to him

  accurately as Aidyn, and uses male pronouns when pronouns are appropriate. For instance, Aidyn

  is a referee for the Hendricks Community Soccer League, and the players and officials in the league

  have accepted him for who he is and refer to him as Aidyn.

         15.       Aidyn has also legally changed his name from the stereotypical female first name

  he was given at birth to Aidyn. His birth certificate and social security card have been corrected



                                                    4
Case 1:19-cv-02462-JMS-DLP Document 22-2 Filed 08/22/19 Page 5 of 6 PageID #: 155



  and, when he applies for his driver’s license in the near future, it will also reflect his name – Aidyn

  Sucec.

           Support for IYG

           16.   As Aidyn’s parent, I believe it is important for IYG to be permitted to intervene in

  this lawsuit and advocate for the rights of transgender students at Brownsburg Community School

  Corporation schools, including Brownsburg High School.

           17.   Aidyn has been going to the IYG Youth Activity Center for more than four years,

  starting when he was in middle school. Through IYG, he has met many of his long-term friends,

  who have served as a great support system for him and other LGBTQ students. Aidyn also

  discussed Mr. Kluge’s treatment of him with IYG staff, who counseled him on how he should cope

  with what was going on. Based on my experience as Aidyn’s parent, I know that IYG is a very

  valuable resource that provides support for a vulnerable community that needs it.

           18.   Mr. Kluge’s allegations and claims in this case—particularly as they relate to

  Aidyn—are in direct conflict with IYG’s efforts to support transgender and gender nonconforming

  students at Brownsburg High School. I can think of no better organization to give a voice to Aidyn

  and the transgender and gender nonconforming students still enrolled at the school.




                                                    5
Case 1:19-cv-02462-JMS-DLP Document 22-2 Filed 08/22/19 Page 6 of 6 PageID #: 156
